DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 14-15, 17-18, 21-26, and 29-35 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Nobbe (8,434,261).
In re claims 14, 23-25, 29, 33, and 35, with reference to Figure 2 and col.4 lines 26-28, Nobbe discloses a horticultural container configured to rest on a surface, the horticultural container comprising: a body defining a chamber; and a base extending from a bottom of the body to form with the body a closed end of the chamber, the base including: at least one projection (16) extending downwardly from the base to contact the surface and defining a first opening (17) to allow soil in the chamber to contact the surface for wicking through the first opening, the at least one projection including an outer sidewall extending away from and below the base, and at least one second opening (18) spaced above the first opening to allow for drainage from the chamber.
In re claims 15 and 30, with reference to Figure 2, Nobbe discloses the body includes at least one third opening (22) at a bottom of the body proximate the base, and wherein the at 
In re claim 17, with reference to Figure 2, Nobbe discloses the base includes at least one fourth opening (shown at portion 23) spaced above the at least one second opening and below the at least one third opening.
In re claims 18 and 32, with reference to Figures 1 and 2, Nobbe discloses a plurality of legs (7) configured to contact the surface and space the base from the surface to allow air flow under the container, wherein the plurality of legs are flush with the at least one projection.
In re claim 21 and 31, with reference to Figure 6, Nobbe discloses the at least one projection comprises a horizontal surface extending from a bottom of the outer sidewall of the at least one projection, wherein an inner wall of the horizontal surface defines the first opening.
In re claim 22, with reference to Figure 1, Nobbe discloses a plurality of legs (7) configured to contact the surface and space the base from the surface to allow air flow under the container, wherein bottommost surfaces of the plurality of legs are flush with the horizontal surface of the at least one projection.
In re claims 26 and 34, with reference to col.2 lines 16-20, Nobbe discloses the surface is a water mat, and wherein the first opening of the first projection is configured to allow soil in the chamber to contact the surface for wicking through the first opening.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nobbe (8,434,261).
In re claims 27-28, Nobbe discloses the claimed invention as described above except for a square base comprising second openings arranged at the four corners of the base and each side of the square comprises first projections. The Examiner takes Official Notice that square shaped plant containers are old and well-known in the art. It would have been a matter of design choice to one having ordinary skill in the art at the time the invention was made to modify the shape of the container of Nobbe to be any known, suitable shape including square as an obvious change in shape. In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Such a change in shape could result in openings and projections on either sides or corners of the square shape, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nobbe (8,434,261) in view of Fan (D485,510).
In re claim 16, Nobbe discloses the claimed invention as described above except for the third opening including a plurality of vertical slots. 
The examiner takes Official Notice that circular apertures as well as vertical slots are well-known in the art as suitable shapes for drainage in plant pots. 
With reference to Figure 1, Fan discloses a plant pot having vertical slots for drainage spaced around the body at the same elevation as each other. The advantage of this is to maximize soil drainage. It would have been a matter of design choice to one having ordinary skill in the art at the time the invention was made to modify the circular shaped apertures of Nobbe to include vertical slots as taught by Fan as an obvious change in shape. In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) 
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA L BARLOW whose telephone number is (571)270-3113. The examiner can normally be reached Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MONICA L BARLOW/Primary Examiner, Art Unit 3644